                   Case 19-10729-MFW                      Doc 577          Filed 10/18/19              Page 1 of 12



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:
                                                                         Chapter 11
OPP LIQUIDATING COMPANY, INC. (f/k/a
Orchids Paper Products Company), et al.,1                                Case No. 19-10729 (MFW)

                     Debtors.                                            Jointly Administered

                                                                         Re: Docket No. 539

   ORDER (I) APPROVING THE ADEQUACY OF THE DISCLOSURES IN THE
 SECOND AMENDED COMBINED PLAN AND DISCLOSURE STATEMENT ON AN
   INTERIM BASIS, (II) SCHEDULING THE CONFIRMATION HEARING AND
 DEADLINE FOR FILING OBJECTIONS, (III) ESTABLISHING PROCEDURES FOR
THE SOLICITATION AND TABULATION OF VOTES TO ACCEPT OR REJECT THE
  SECOND AMENDED COMBINED PLAN AND DISCLOSURE STATEMENT, (IV)
 APPROVING THE FORM OF BALLOT AND SOLICITATION PACKAGE, AND (V)
                 APPROVING THE NOTICE PROVISIONS

          Upon consideration of the Motion of Debtors for an Order (i) Approving the Adequacy of

the Disclosures in the Second Amended Combined Plan and Disclosure Statement on an Interim

Basis, (ii) Scheduling the Confirmation Hearing and Deadline for Filing Objections, (iii)

Establishing Procedures for the Solicitation and Tabulation of Votes to Accept or Reject the

Second Amended Combined Plan and Disclosure Statement, (iv) Approving the Form of Ballot

and Solicitation Package, and (v) Approving the Notice Provisions (the “Motion”);2 and the

Court having reviewed the Motion; and the Court having determined that the relief set forth

herein is in the best interests of the Debtors, their estates, their creditors, and other parties in

interest; and the Court having jurisdiction to consider the Motion and the relief requested therein

in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware dated as of February 29, 2012;

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are OPP Liquidating
Company, Inc., a Delaware corporation (6944) (f/k/a Orchids Paper Products Company), OPP Liquidating Company of South Carolina, Inc., a
Delaware corporation (7198) (f/k/a Orchids Paper Products Company of South Carolina), and OLSC Liquidating Company, LLC, a South
Carolina limited liability company (7298) (f/k/a Orchids Lessor SC, LLC).
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.

70468424.4
              Case 19-10729-MFW         Doc 577     Filed 10/18/19     Page 2 of 12



and the Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and

the Debtors consent to entry of a final order under Article III of the United States Constitution;

and the Court having found that venue of this proceeding and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that proper and adequate notice of the

Motion has been given and that no other or further notice is necessary; and upon the record

herein; and after due deliberation thereon; and good and sufficient cause appearing therefor, it is

hereby

         ORDERED, ADJUDGED, AND DECREED THAT:

         1.    The Motion is GRANTED, as set forth herein.

         2.    The disclosures set forth in the Second Amended Combined Plan and Disclosure

Statement are hereby APPROVED on an interim basis as having adequate information under

Bankruptcy Code section 1125, Bankruptcy Rule 3017, and Local Rule 3017-2.

         3.    The schedule of the following dates is hereby approved:

Voting Procedures Hearing Objection Deadline October 9, 2019 at 4:00 p.m. (ET)
Voting Procedures and Interim Disclosure       October 16, 2019 at 10:30 a.m. (ET)
Statement Hearing
Voting Record Date                             The earlier of October 16, 2019 or the entry of
                                               the Interim Approval and Procedures Order
Deadline to Mail Solicitation Packages and all Within five (5) business days after entry of the
Notices                                        Interim Approval and Procedures Order.
Deadline for Debtors to Object to Claims for   November 11, 2019 at 4:00 p.m. (ET)
Voting Purposes Only
Deadline to File Plan Supplement               November 18, 2019 at 4:00 p.m. (ET)
Deadline for Creditors to File Rule 3018       November 25, 2019 at 4:00 p.m. (ET)
Motions
Deadline for Debtors to Respond to Rule 3018 December 2, 2019 at 4:00 p.m. (ET)
Motions
Voting Deadline for the Combined Plan and      December 2, 2019 at 4:00 p.m. (ET)
Disclosure Statement
Combined Plan and Disclosure Statement         December 2, 2019 at 4:00 p.m. (ET)
Objection Deadline



                                                2
70468424.4
               Case 19-10729-MFW          Doc 577      Filed 10/18/19     Page 3 of 12



Deadline to File Confirmation Brief and Other        December 6, 2019 at 4:00 p.m. (ET)
Evidence Supporting the Combined Plan and
Disclosure Statement, and form of
Confirmation Order
Deadline to File Voting Tabulation Affidavit         December 6, 2019 at 4:00 p.m. (ET)
Combined Hearing                                     December 11, 2019 at 10:30 a.m. (ET)

         4.      Combined Hearing. The Combined Hearing to consider final approval and

Confirmation of the Combined Plan and Disclosure Statement shall commence on December 11,

2019 at 10:30 a.m. (ET) before the Honorable Mary F. Walrath, at the United States Bankruptcy

Court, 824 North Market Street, 5th Floor, Courtroom #4, Wilmington, DE 19801. The

Combined Hearing may be continued from time to time by way of announcement of such

continuance in open court or otherwise, and the filing of a notice of the same with the Court,

without further notice to parties in interest.

         5.      Objections to Confirmation. Objections, if any, to the adequacy of the disclosures

in the Combined Plan and Disclosure Statement, or Confirmation of the Combined Plan and

Disclosure Statement, must be filed and served by December 2, 2019 at 4:00 p.m. (ET) (the

“Objection Deadline”). Objections must:

              a. be in writing;

              b. comply with the Bankruptcy Code, Bankruptcy Rules, and Local Rules;

              c. state the name and address of the objecting party and the amount and nature of the
                 Claim or Interest asserted by such party against the Debtors, their estates, or
                 property;

              d. state with particularity the basis and nature of any objection to the Combined Plan
                 and Disclosure Statement; and

              e. be filed with the Court and served before the Objection Deadline on the following
                 parties (collectively, the “Notice Parties”): (i) counsel for the Debtors, Polsinelli
                 PC, 222 Delaware Avenue, Suite 1101, Wilmington, Delaware 19801, Attn. Jerry
                 L. Switzer, Jr. and Christopher A. Ward (jswitzer@polsinelli.com;
                 cward@polsinelli.com); (ii) counsel for the DIP Lender, Winston & Strawn LLP,
                 35     Wacker      Dr.,     Chicago,    IL     60601,     Attn.    Dan     McGuire
                 (dmcguire@winston.com); Fox Rothschild LLP, Citizens Bank Center, 919 North
                                                   3
70468424.4
               Case 19-10729-MFW         Doc 577      Filed 10/18/19    Page 4 of 12



                 Market Street, Suite 300, Wilmington, DE 19899-2323, Attn. Seth Niederman
                 (sniederman@foxrothschild.com); (iii) the Office of the United States Trustee for
                 the District of Delaware, J. Caleb Boggs Federal Building, 844 King Street, Suite
                 2207       Wilmington,       DE      19801,      Attn:      Juliet    Sarkessian
                 (juliet.m.sarkessian@usdoj.gov); and (iv) counsel to the Committee, Montgomery
                 McCraken Walker & Rhoads LLP, 1105 North Market Street, 15th Floor,
                 Wilmington, DE 19801, Attn. Marc J. Phillips (mphillips@mmwr.com);
                 Lowenstein Sandler LLP, 1251 Avenue of the Americas, New York, NY 10020,
                 Attn. Jennifer Kimble and Gabriel L. Olivera (jkimble@lowenstein.com;
                 golivera@lowenstein.com); Lowenstein Sandler LLP, One Lowenstein Drive,
                 Roseland, NJ 07068, Attn. Kenneth A. Rosen and Mary E. Seymour
                 (krosen@lowenstein.com; mseymour@lowenstein.com).

         6.      Replies and Briefs in Support of Confirmation. The deadline to file replies to

objections, if any, and briefs in support of the Combined Plan and Disclosure Statement shall be

December 6, 2019 at 4:00 p.m. (ET).

         7.      If the Debtors have filed and served an objection as to the amount, classification

or allowance of a Claim by no later than November 11, 2019, such Claim will be temporarily

allowed, disallowed or reclassified for voting purposes as if the relief requested in the objection

were granted, except as provided in paragraph 8 below regarding claims subject to Bankruptcy

Rule 3018(a) motions.

         8.      Temporary Allowance of Claims. If any creditor seeks to challenge the allowance

or disallowance of its claim for voting purpose, such creditor shall file with this Court a motion

for an order pursuant to Bankruptcy Rule 3018(a) temporarily allowing such claim for voting

purposes in a different amount by no later than November 25, 2019 at 4:00 p.m. (ET) (the “Rule

3018(a) Motion Deadline”). A Rule 3018(a) Motion must:

              a. be in writing;

              b. comply with the Bankruptcy Code, Bankruptcy Rules, and Local Rules;

              c. state the name and address of the party asserting the Rule 3018(a) Motion;

              d. state with particularity the legal and factual bases for the Rule 3018(a) Motion;
                 and
                                                  4
70468424.4
                Case 19-10729-MFW          Doc 577      Filed 10/18/19   Page 5 of 12



               e. be filed with the Court and served on the Notice Parties by no later than the Rule
                  3018(a) Motion Deadline.

         9.       Any party who timely files a Rule 3018(a) Motion shall be provided a Ballot by

overnight mail, to be served by the Debtors’ claims agent no later than one business day after the

Rule 3018(a) Motion is filed, and permitted to cast a provisional vote to accept or reject the

Combined Plan and Disclosure Statement. To the extent that the Debtors are unable to resolve

the issues underlying the Rule 3018(a) Motion before the Combined Hearing, such motion shall

be considered by the Court at the Combined Hearing. The Court shall then determine whether the

provisional Ballot should be counted as a vote on the Combined Plan and Disclosure Statement

and, if so, the amount, if any, in which the party filing the Rule 3018(a) Motion will be entitled

to vote.

         10.      Voting Procedures. Only the following Holders of Claims in the Voting Classes

shall be entitled to vote with regard to such Claims:

               a. Holders of Claims who have filed a timely Proof of Claim that (i) has not been
                  expunged, disallowed, disqualified, withdrawn, or superseded prior to the Voting
                  Record Date, and (ii) is not the subject of a pending objection filed by November
                  11, 2019 at 4:00 p.m. (ET), other than a “reduce and allow” objection. A Holder
                  of a Claim that is the subject of a pending objection on a “reduce and allow” basis
                  shall receive a Solicitation Package and be entitled to vote such Claim in the
                  reduced amount contained in such objection absent a further Order of the Court;

               b. Holders of Claims who are listed in the Schedules, provided that such Claim is
                  not scheduled as contingent, disputed, or unliquidated;

               c. Holders of Claims temporarily allowed to vote on the Combined Plan and
                  Disclosure Statement pursuant to Bankruptcy Rule 3018(a);

               d. Holders of Claims whose Claims are in an amount agreed upon by the Debtors
                  evidenced in a document filed with the Court, in an Order entered by the Court, or
                  otherwise memorialized document pursuant to authority granted by the Court; and

               e. the assignee of any Claim that was transferred on or before the Voting Record
                  Date by any Entity described in subparagraphs (a) through (d) above; provided
                  that such transfer or assignment has been fully effectuated pursuant to the
                  procedures set forth in Bankruptcy Rule 3001(e).
                                                   5
70468424.4
               Case 19-10729-MFW         Doc 577      Filed 10/18/19      Page 6 of 12



         11.    Voting Record Date. The Voting Record Date shall be the earlier of (a) October

16, 2019; or (b) the date of entry of this Interim Approval and Procedures Order.

         12.    Confirmation Hearing Notice. The Confirmation Hearing Notice, substantially in

the form attached hereto as Exhibit 1 is approved as it complies with the requirements of

Bankruptcy Rules 2002(b) and (d), and 3017(d). Within five business days after the Court enters

this Order, the Debtors shall mail, or cause to be mailed, by first-class mail, the Confirmation

Hearing Notice to all parties in interest, including: (a) all parties filing a notice of appearance and

request for service pursuant to Bankruptcy Rule 2002 in these Chapter 11 Cases; (b) counsel to

the Buyer; (c) counsel to the Committee; (d) the U.S. Trustee; (e) state and local taxing

authorities for jurisdictions in which the Debtors conduct business; (f) the Internal Revenue

Service; (g) the Securities and Exchange Commission; (h) the United States Attorney for the

District of Delaware;(j) all holders of claims or interests against the Debtors, whether in Voting

Classes or in the Non-Voting Classes, or unclassified; (k) all persons or entities listed on the

Debtors’ creditor mailing matrix; (l) all federal, state and local authorities that regulate any

portion of the Debtors’ business; and (m) all counterparties to executory contracts and leases.

         13.    In addition to receiving the Confirmation Hearing Notice, the following parties

also shall be provided with copies of the Combined Plan and Disclosure Statement and all

exhibits annexed thereto, and this Order with all exhibits annexed thereto: counsel to the

Committee; the U.S. Trustee; the Internal Revenue Service; state and local taxing authorities for

jurisdictions in which the Debtors conduct business; the Securities and Exchange Commission;

the United States Attorney for the District of Delaware; all federal, state and local authorities that

regulate any aspect of the Debtors’ business; and all parties filing a notice of appearance and

request for service pursuant to Bankruptcy Rule 2002 in these Chapter 11 Cases.


                                                  6
70468424.4
                Case 19-10729-MFW          Doc 577     Filed 10/18/19    Page 7 of 12



         14.      Notice of Non-Voting Status for Deemed to Accept Classes. The Debtors are not

required to transmit Solicitation Packages to Holders of Claims in Class 1 (First Lien Claims),

Class 2 (Other Secured Claims), or Class 3 (Priority Claims), (collectively, the “Non-Voting

Deemed to Accept Classes”). Within five business days after the Court enters this Order, the

Debtors shall mail, or cause to be mailed, by first-class mail, to all Holders of Claims in Non-

Voting Deemed to Accept Classes, a package which contains:

               a. the Notice of Non-Voting Status (Deemed to Accept); and

               b. the Confirmation Hearing Notice.

         15.      Notice of Non-Voting Status for Deemed to Reject Classes. Within five business

days after the Court enters this Order, the Debtors shall mail, or cause to be mailed, by first-class

mail, to all Holders of Interests in Non-Voting Classes, a package which contains:

               a. the Notice of Non-Voting Status (Deemed to Reject);

               b. the Confirmation Hearing Notice; and

               c. the Combined Plan and Disclosure Statement and all exhibits annexed thereto.

         16.      Solicitation Packages. Within five business days after the Court enters this Order,

the Debtors shall mail, or cause to be mailed, by first-class mail, the Solicitation Packages. The

Solicitation Packages will be comprised of:

               a. the Combined Plan and Disclosure Statement and all exhibits annexed thereto;

               b. the Interim Approval and Procedures Order, excluding the exhibits annexed
                  thereto;

               c. the Confirmation Hearing Notice;

               d. an appropriate Ballot, including voting instructions and a pre-addressed, postage
                  prepaid return envelope; and

               e. such other materials as the Court may direct.



                                                   7
70468424.4
               Case 19-10729-MFW         Doc 577     Filed 10/18/19        Page 8 of 12



         17.    Debtors are authorized to provide electronic copies of the Combined Plan and

Disclosure Statement and all exhibits annexed thereto in electronic form by mailing, or causing

to be mailed, a flash drive containing such documents. All other documents in the Solicitation

Packages shall be mailed in paper format.

         18.    Printed copies of the documents in the Solicitation Packages may be obtained (a)

at no charge through the Case Website, https://cases.primeclerk.com/orchidspaper/ , maintained

by the Claims and Balloting Agent; (b) at no charge to Holders of Claims and Interests upon

requests to the Claims and Balloting Agent by emailing orchidsballots@primeclerk.com or

calling (844) 205-7430; or (c) for a charge, from PACER. The Claims and Balloting Agent shall

create a tab on the Case Website titled “Plan and Disclosure Statement,” which shall include all

plan related documents, including the Combined Plan and Disclosure Statement, this Order, all

Notices related to the Plan, and, once it is filed, the Plan Supplement.

         19.    Publication Notice. The Debtors are authorized, but not directed, to publish the

Publication Notice, substantially in the form attached hereto as Exhibit 5, at least twenty-eight

days prior to the Combined Hearing.

         20.    Voting Deadline. In order to be counted, Ballots for accepting or rejecting the

Combined Plan and Disclosure Statement must be received by the Claims and Balloting Agent

by 4:00 p.m. (ET) on December 2, 2019 (the “Voting Deadline”). Each Ballot must be

properly delivered to the Debtors’ Claims and Balloting agent by either (i) first class mail,

overnight courier, or hand delivery to the Claims and Balloting Agent at the following address:

Orchids Paper Products Company Ballot Processing Center, c/o Prime Clerk LLC, One Grand

Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165, or (ii) online transmission

through the Claims and Balloting Agent’s customized E-Ballot Portal.


                                                 8
70468424.4
                Case 19-10729-MFW           Doc 577      Filed 10/18/19     Page 9 of 12



         21.      Tabulation Procedures. The following procedures shall apply in the tabulation of

Ballots. The following Ballots will not be counted or considered:

               a. any Ballot received after the Voting Deadline, unless the Court grants an
                  extension to the Voting Deadline with respect to such Ballot;

               b. any Ballot that is illegible or contains insufficient information;

               c. any Ballot cast by a Person or Entity that does not hold a Claim in the Class that is
                  entitled to vote to accept or reject the Combined Plan and Disclosure Statement;

               d. any Ballot timely received that is cast in a manner that indicates neither
                  acceptance nor rejection of the Combined Plan and Disclosure Statement or that
                  indicates both acceptance and rejection of the Combined Plan and Disclosure
                  Statement;

               e. simultaneous duplicative Ballots voted inconsistently;

               f. Ballots partially rejecting and partially accepting the Combined Plan and
                  Disclosure Statement;

               g. any Ballot received other than the official form sent by the Claims and Balloting
                  Agent;

               h. any unsigned ballot; or

               i. any ballot that is submitted by facsimile.

         22.      The following additional Tabulation Procedures shall apply:

               a. For purposes of the numerosity and amount requirements of Bankruptcy Code
                  Section 1126(c), based on the Debtors’ reasonable determinations with respect to
                  the Voting Class, separate Claims held by a single Creditor against the Debtors
                  within the same Voting Class will be aggregated as if such Creditor held a single
                  Claim against the Debtors in such Voting Class, and the votes related to those
                  Claims shall be treated as a single vote on the Combined Plan and Disclosure
                  Statement.

               b. The method of delivery of Ballots to be sent to the Claims and Balloting Agent is
                  at the election and risk of each Holder, and except as otherwise provided, a Ballot
                  will be deemed delivered only when the Claims and Balloting Agent actually
                  receives the original executed Ballot. Delivery of a Ballot by electronic
                  submission through the Balloting Agent’s E-Ballot platform is valid provided
                  such submission complies with the instructions to submit such E-Ballot detailed
                  herein and on the applicable Ballot.


                                                     9
70468424.4
              Case 19-10729-MFW          Doc 577       Filed 10/18/19    Page 10 of 12



             c. If multiple Ballots are received from the same Holder with respect to the same
                Claim prior to the Voting Deadline, the last properly executed Ballot timely
                received will be deemed to reflect such Holder’s intent and will supersede and
                revoke any prior Ballot.

             d. If a Proof of Claim contains any amount that is either or both contingent or
                unliquidated, as determined by the Debtors in their reasonable discretion, then any
                vote cast on account of such Claim shall only be tabulated with respect to the non-
                contingent and liquidated amount set forth in the Proof of Claim, as determined
                by the Debtors in their reasonable discretion, or $1.00 if no portion of the Claim is
                determined to be non-contingent and liquidated.

             e. Creditors with multiple Claims within the Voting Class must vote all such Claims
                in the Voting Class to either accept or reject the Combined Plan and Disclosure
                Statement, and may not split their vote(s).

             f. In the event a Claim is transferred after the transferor has executed and submitted
                a Ballot to the Claims and Ballot Agent, the transferee of such Claim shall be
                bound by any such vote (and the consequences thereof) made by the Holder of
                such transferred Claim as of the Voting Record Date.

             g. Unless otherwise provided, any party who has delivered a valid Ballot for the
                acceptance or rejection of the Combined Plan and Disclosure Statement may
                withdraw such acceptance or rejection by delivering a written notice of
                withdrawal to the Claims and Ballot Agent at any time prior to the Voting
                Deadline. To be valid, a notice of withdrawal must (a) contain the description of
                the Claim(s) to which it relates and the aggregate principal amount represented by
                such Claim(s); (b) be signed by the withdrawing party in the same manner as the
                Ballot being withdrawn; and (c) contain a certification that the withdrawing party
                owns the Claim(s) and possesses the right to withdraw the vote sought to be
                withdrawn. The Debtors intend to consult with the Claims and Ballot Agent to
                determine whether any withdrawals of Ballots were received and whether the
                requisite acceptances of the Plan have been received. The Debtors expressly
                reserve the right to contest the validity of any such withdrawals of Ballots.

             h. A person signing a Ballot in his or her capacity as a trustee, executor,
                administrator, guardian, attorney in fact, officer of a corporation, or otherwise
                acting in a fiduciary or representative capacity of a Holder of a Claim must
                indicate such capacity when signing.

             i. Neither the Debtors, nor any other Entity, will be under a duty to provide
                notification of defects or irregularities with respect to delivered Ballots, other than
                as provided in the Voting Report, nor will any of them incur liability for failure to
                provide such notification.




                                                  10
70468424.4
                Case 19-10729-MFW         Doc 577      Filed 10/18/19   Page 11 of 12



               j. Unless waived by the Debtors or as ordered by the Court, any defects or
                  irregularities in connection with deliveries of Ballots must be cured prior to the
                  Voting Deadline, or such Ballots will not be counted.

               k. The Claims and Balloting Agent will date-stamp all Ballots when received. The
                  Claims and Ballot Agent shall retain the original Ballots and electronic copy of
                  the same for a period of one year after the Effective Date, unless otherwise
                  ordered by the Court.

         23.      The Debtors are authorized to waive any of the above-specified requirements for

completion and submission of Ballots, so long as such requirement is not otherwise required by

the Bankruptcy Code, Bankruptcy Rules, or Local Rules.

         24.      Voting Report. The Claims and Balloting Agent shall file the Voting Report on or

before December 6, 2019. The Voting Report will contain, among other things: the voting results

on a consolidated basis; a certification of the amount and number of Allowed Claims in each

Class accepting or rejecting the Combined Plan and Disclosure Statement; and delineating every

Ballot which does not conform to the Tabulation Procedures.

         25.      Service and Notice Adequate and Sufficient. Service of all notices and documents

described herein in the time and manner set forth herein shall constitute due, adequate and

sufficient notice, and no other or further notice shall be necessary.

         26.      The Debtors are authorized to make non-substantive or immaterial changes to the

Combined Plan and Disclosure Statement and related documents without further order of the

Court, including, but not limited to: changes to correct typographical and grammatical errors, and

to make conforming changes among the Combined Plan and Disclosure Statement and any other

materials comprising the Solicitation Packages.

         27.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).



                                                  11
70468424.4
              Case 19-10729-MFW       Doc 577       Filed 10/18/19   Page 12 of 12



        28.     The Court shall retain jurisdiction to implement, interpret, and effectuate the

provisions of this Order.




        Dated: October 18th, 2019              12
70468424.4Wilmington, Delaware                        MARY F. WALRATH
                                                      UNITED STATES BANKRUPTCY JUDGE
